Citation Nr: 1020517	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from June 1971 to June 
1975, May 1, 1992 to May 9, 1992, and May 2003 to May 2004 
with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran originally requested a hearing before the 
Board, but withdrew his request in writing in July 2009.  The 
Board remanded the issue for further development in October 
2009.  

The Board notes that the issue of entitlement to service 
connection for carpal tunnel syndrome was originally on 
appeal.  The RO granted service connection for carpal tunnel 
in a February 2010 rating decision.  As such, the issue is no 
longer in appellate status and is not addressed in the 
decision below.  


FINDING OF FACT

The Veteran's sleep apnea is causally related to his service-
connected status post nasal fracture, postoperative repair. 


CONCLUSION OF LAW

Sleep apnea is the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

On a March 2003 report of medical history, the Veteran marked 
no when asked have you ever had or have you now frequent 
trouble sleeping.  On a March 2003 retention report of 
medical examination, the examiner noted the Veteran's nose as 
clinically normal.  

In March 2004, the Veteran underwent major nasal septal 
reconstruction and submucous reduction of inferior turbinates 
with a microdebrider.  He was diagnosed with severe deviation 
of the nasal septum, hypertrophied inferior turbinates 
causing nasal obstruction.  

A March 2004 post-deployment questionnaire showed difficulty 
breathing while deployed.  He reported his nasal surgery for 
trauma and that he was currently doing well.  

In March 2007, the Veteran was afforded a VA examination with 
a nurse practitioner.  The examiner reviewed the claims file, 
noting nasal fracture, septoplasty, and exposure to silicon 
dust that irritated the nasal passages during service.  The 
examiner provided a physical examination noted no erythema or 
exudates and no tonsilar hypertrophy.  Nasopharyngeal 
inspection revealed 75 percent predictive flow for the left 
and right naris.  It also showed erythematous boggy mucosa 
bilaterally.  The examiner diagnosed status post nasal 
fracture and repair with some restriction, obstruction.  She 
opined that the Veteran's sleep apnea is not at least as 
likely as not related to his post nasal fracture.  The 
examiner noted that although he has documented nasal fracture 
with repair, worsening of snoring after, and some nasal 
obstruction, to the best of her knowledge the cause of sleep 
apnea usually involves the palate, not the nose.  

During an April 2008 general medical examination, the 
examiner noted sleep apnea.  The examiner reported 
septoplasty after which things got worse, but noted that the 
sleep apnea was not felt to be due to the nasal fracture.  

In March 2009, the Veteran was afforded a nocturnal 
polysomnogram full night CPAP titration study.  The results 
showed obstructive sleep apnea with marked improvement with 
CPAP.  

The Veteran was afforded another VA examination in January 
2010 with a medical doctor.  The examiner provided a thorough 
medical history and review of the claims folder.  The 
examiner performed a physical examination.  She noted nares 
clear bilaterally without congestions, a deviated septum, and 
mild bilateral maxillary sinus tenderness.  The oropharynx 
was clear without cobblestoning or post nasal drip.  He found 
no lymphadenopathy and noted the tympanic membranes as clear 
bilaterally.  The examiner also noted morbid central obesity.  
The Veteran was afforded a pulmonary function test and a 
sleep study.  Tests showed no acute fracture of the nasal 
bones and no evidence of nasal deformity.  She also found no 
active cardiopulmonary disease.  The examiner diagnosed sleep 
apnea.  She opined that sleep apnea is at least as likely as 
not caused by or a result of service-connected status post 
nasal fracture post-operative repair.  The examiner provided 
a rationale for her opinion, citing medical evidence that 
craniofacial and upper airway soft tissue abnormalities each 
increase the likelihood of having or developing obstructive 
sleep apnea.  She noted that only about one-fourth of the 
prevalence of obstructive sleep apnea has a genetic basis and 
that nasal congestion confers an approximately two-fold 
increase in the prevalence of obstructive sleep apnea 
regardless of the cause of nasal congestion.  The examiner 
noted combined risk factors of obesity and failed 
septoplasty, resulting in chronic nasal congestion, which may 
contribute to sleep apnea.  The examiner noted that she 
cannot state without mere speculation the contributing 
percentage of each condition.  His wife stated that his 
weight gain did worsen his breathing pattern, but she does 
not recall apnea symptoms prior to his nasal surgery in 2004.  

The Veteran contends that his sleep apnea is causally related 
to his failed in-service septoplasty and service-connected 
status post nasal fracture, postoperative repair.  The Board 
notes that the claims file contains two conflicting medical 
opinions addressing the issue of service connection for sleep 
apnea.  When considering whether the Veteran's sleep apnea is 
proximately due to or the result of a service-connected 
disease or injury under 38 C.F.R. § 3.310, only the January 
2010 examiner provided an opinion with full rationale.  The 
January 2010 positive nexus opinion between the Veteran's 
sleep apnea and his service-connected status post nasal 
fracture post-operative repair was provided by a medical 
doctor, whereas the March 2007 negative opinion was provided 
by a nurse practitioner.  Additionally, the March 2007 
examiner's only rationale for her negative opinion was that 
sleep apnea usually involves the palate and not the nose.  
The Board notes that the January 2010 examiner cited medical 
evidence contradicting the nurse practitioner's statement.  
She noted that craniofacial and upper airway soft tissue 
abnormalities each increase the likelihood of having or 
developing obstructive sleep apnea.  She also noted that 
nasal congestion confers an approximately two-fold increase 
in the prevalence of obstructive sleep apnea regardless of 
the cause of nasal congestion.  The examiner acknowledged the 
additional non-service risk factor of obesity, but still 
opined that it is at least as likely as not that the 
Veteran's sleep apnea is caused by or a result of service-
connected status post nasal fracture post-operative repair.  

The Board therefore finds the January 2010 positive nexus 
opinion, stating that the Veteran's current sleep apnea is at 
least as likely as not related to his service-connected 
status post nasal fracture post-operative repair, to be 
highly probative.  As such, service connection for sleep 
apnea as secondary to the Veteran's service-connected status 
post nasal fracture post-operative repair is warranted.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  The Board notes that an RO letter in 
February 2007 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations. 


ORDER

Entitlement to service connection for sleep apnea is 
warranted.  The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


